EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Agent Bogdan Zinchenko on 23 September 2021.

The application has been amended as follows (three of the four claims are amended and the entire claim set is reproduced for convenience):
 
In the Claims:

1.	(Currently Amended)  A method for stack-welding dissimilar metal members by placing a first metal plate plate plate 
	placing the second metal plate plate plate plate plate 
plate plate only via heat conduction from the molten pool without the laser beam being further applied, and creating a combined molten pool, combined molten pool solidifies, so that the first and second metal plates 

2.	(Currently Amended)  The method for stack-welding dissimilar metal members according to claim 1, wherein when the second metal plate plate plates 

3.	(Currently Amended)  The method for stack-welding dissimilar metal members according to claim 1, wherein
	the first metal plate 
	the second metal plate 

4.	(Original)  The method for stack-welding dissimilar metal members according to claim 3, wherein the laser beam is applied under a condition in which for irradiation energy [J] of the laser beam, a time [ms] from the end of the irradiation with the laser beam to the completion of the solidification of the molten pool is 0.2 [ms/J] or shorter.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4 are allowed.  The invention as claimed is not obvious over the prior art, nor the specifically the closest prior art of Yang and Kumazawa.
Specifically, regarding the amendments, having a method where plates are welded together via the melt pool made just in the top plate and the heat conduction from the top plate to lower plate, where the top plate has a higher melting temperature than the lower plate is not obvious over the prior art.  It is noted, though, that while generally many of the limitations, separately, may be conventional (i.e. copper plate, aluminum plate, laser processing, melt pool of top plate, melt pool of combined plates, etc.), it is specifically the relationship between the different limitations (i.e. the laser process creating the molten pool in the top plate and that creating the combined molten pool with also the bottom plate, stopping the laser process at a certain point, etc.) that makes this invention and method novel and not obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761   

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715